Title: To James Madison from John Montgomery Sr., 19 April 1814 (Abstract)
From: Montgomery, John Sr.
To: Madison, James


        § From John Montgomery Sr. 19 April 1814. “Memorial of John Montgomery Senr Citizen of the United States with due respect and submission representeth to Your Excellency Viz.
        “That a residence of Your Memorialist for 25 years in the United States Consular Office in the City of Alicante, and his having Visited Algiers for a considerable time, has given him a competent knowledge of the Laws customs & Languages of the Eastern Countries (He trusts) to qualify him, for discharging any Commission that Your Excellency may deem expedient to honour him With respecting the relief and liberation of our Countrymen Slaves in that Regency and With Your Excellency Approbation He could also have an Opportunity through the respectable interest & Support that he would receive through His connections, of learning the resolutions of the Dey of Algiers on the subject of a Peace for our Country. He being solely actuated to solicit the Honour of your Excellency commands from the Heartfelt satisfaction of restoring fellow Citizens to their Liberty—and the pleasure of having it in his power to render his Country His best Services with every economy to Goverment.
        “Your Memorialist trusts that His well known Zale; Love of Country and integrity can be vouched for by the Honourabl Charles Pinckney & the Honourabl David Humphrys, the former Gentlemn When Minister at Madrid, & the latter When at Alicante on his Mission to Algiers.”
      